DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 11/29/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wash liquid injecting part” in claim 1; “a heating part” in claim 1; and “a connecting member” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the scale steam container" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this limitation contains typographical errors.  For examination purposes, the limitation is interpreted as “the scale in the steam container.”
Claim 3 recites the limitation "the other pump."  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation is interpreted as “the another pump.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al.  (US 2011/0030147).
Regarding claims 1-3, and 7, Yoo discloses a clothes care apparatus comprising: a main body including a clothes care room (10, 70); and a steam generating device provided to supply .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  (US 2011/0030147) in view of Kim et al.  (US 2010/0212368).
Regarding claim 4, Yoo is relied upon as above, but does not expressly disclose wherein the pump further includes a valve.
Kim discloses a washing machine having a check valve provided at a discharge outlet of the main drain pump (150) in order to prevent backwash of fluid (paragraph 30).
Because it is known in the art to have a check valve at an outlet of a pump, and the results of the modification would be predictable, namely, preventing backwash of liquid, it .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  (US 2011/0030147) in view of Ahn et al.  (US 2016/0177489).
Regarding claim 5, Yoo is relied upon as above, but does not expressly disclose wherein the pump is arranged at a position lower than a position of the steam container.
Ahn discloses a fabric treating apparatus having a machinery room (12) includes a controller (120), a steam generating module (130), and a heat pump module (110) in a stacked configuration (Figure 2).  The machinery room also includes a water drain pump (182) and water supply pump (186) located on a base (400).  Figure 2 shows the pumps being at the lowest position in the machinery room, and other components, such as the steam generator (130) being above the base.
Because it is known in the art to stack components, such as the steam generator, and to provide pumps at the base, and the results of the modification would be predictable, namely, rearranging the location of items to efficiently use space while ensuring the pump inlets receive liquid, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the pump is arranged at a position lower than a position of the steam container.

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  (US 2011/0030147) in view of Park (US 2008/0302142).

Park discloses a laundry machine having a steam generator (400) which drains remaining steam water having a drain pipe (450) for draining the stored water, the drain pipe (450) is shown to connect to a bottom of the case (410; Figure 1; paragraph 55).
Because it is known in the art to provide a drain pipe at a bottom surface of a steam generator case, and the results of the modification would be predictable, namely, draining fluid from a container in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the connecting pipe connects a lower portion of the steam container.

Regarding claim 8, Yoo is relied upon as above, but does not expressly disclose a water level sensor configured to detect an amount of water in the steam container.
Park is relied upon as above and further discloses a water level sensor (430) inside the case (410) to sense the level of steam water in the case to control the operation of the heater (420) according to the sensed water level of the water level sensor (paragraphs 50, 60).
Because it is known in the art to provide a water level sensor, and the results of the modification would be predictable, namely, detecting the fluid level for controlling the heater, it would have been obvious to one of ordinary skill in the art at the time of the effective filing .

Allowable Subject Matter
Claims 9-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the clothes care apparatus as recited by the combination of claims 1, 8, and 9 or the combination of claims 1, 8 and 19.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Yoo et al.  (US 2011/0030147) or Nam (US 2018/0298549), to provide the water level sensor, inputter, and controller configured as claimed.  In contrast to the claimed invention, Yoo discloses a clothes treating apparatus having a water supply tank (90), a water supply pump (paragraph 121), a steam generator (25), a drain pump (85), a water collecting tank (29), another drain pump (27), and a drain chamber (70).  When water is stored in the water supply tank (90) for a long period of time, the water is automatically drained or drained upon input of a water supply tank draining signal by a user (Figure 4: S30A, S30B).  In contrast to the claimed invention, Nam discloses a clothes treating apparatus having steam unit (40) and that as a steamer is used, impurities gather within the tank, degrading the accuracy of the water level sensor (paragraph 13).  In cases where a control unit determines whether to supply water to the steamer using only the water level sensor, a problem may arise in which water in the tank may overflow or .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711